Detailed Action
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The information disclosure statement (IDS) submitted on 7/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37
CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments

	Applicant’s amendments to the Specification and Claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed July 9th, 2020. Applicant’s amendments to claims 1 and 19, and new claim 20, as described on pages 6-9 have been deemed sufficient to overcome the previous 35 USC § 103 rejections through the control a location of the illuminating marking...” as supported by the specification (page 3 lines 12-19). However, as the change the scope of the claim, new rejections have been changed the scope of the previously rejected claims, new art rejections for claims 1 and 19 have been added below along with new rejections to newly added claim 20. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a control device configured to” in claims 1, 10-11, 15, and 19, “a recording device for” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 4-5, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grzan et al. (US Pre-Granted Publication No. US 2006/0082465 A1 hereinafter Grzan) in view of Hardegger et al. (US Pre-Granted Publication No. US 2011/0298579 A1 hereinafter “Hardegger”).

	Regarding claim 1 Grzan discloses: 

	A device for securing a safety area around at least one automatically operating machine, (“It is known in the art to provide safety systems for dangerous machinery and industrial apparatus to protect persons from injury from such equipment. Such dangerous equipment includes welding machines, robotic assembly devices, metal cutting equipment and the like, all of which may be self-operating or person-operated. Generally, safety systems for such machinery typically involve some form of means for preventing personnel from inadvertently approaching the dangerous equipment or involve some form of alarm or power cut-off to the machine which is activated upon a dangerous condition, such as when a person gets too close to the dangerous equipment. Examples of such safety systems include dual hand operated controls which forces an operator to keep both hands on the controls, presence sensing devices incorporating light beams and receivers and electric switch mats connected to a machine controller for terminating power to the machine if someone steps on or off the mat.” Grzan [0002] lines 1-18) comprising - a visible or invisible illuminating marking, which is arranged on or in at least one surface delimiting the safety area and by means of which at least one of at least part of the safety area or at least part of a boundary of the safety area is marked, (“The present invention is a machine guarding system that generally includes a switch mat in electrical communication with a machine being guarded. The switch mat is adapted to be placed on a floor adjacent the machine being guarded and includes a pressure actuated switch mechanism which causes power to the machine to be terminated when a pressure is applied to the switch mat. The switch mat further includes a status indicator display disposed on a surface of the switch mat which is illuminated based on a status of the machine being guarded.” Grzan [0008] lines 1-10) - a sensor-based monitoring device configured to detect a breach of the safety area, (“The present invention is a machine guarding system that generally includes a switch mat in electrical communication with a machine being guarded. The switch mat is adapted to be placed on a floor adjacent the machine being guarded and includes a pressure actuated switch mechanism which causes power to the machine to be terminated when a pressure is applied to the switch mat. The switch mat further includes a status indicator display disposed on a surface of the switch mat which is illuminated based on a status of the machine being guarded.” Grzan [0008] lines 1-10) - a control device configured to control the machine and … (“In a preferred embodiment, the machine guarding system further includes a machine control unit for controlling power to the machine being guarded. The switch mat is in electrical communication with the machine control unit, wherein the switch mechanism causes the machine control unit to terminate power to the machine when a pressure is applied to the switch mat. The machine control unit also illuminates the indicator display based on a status of the machine being guarded.” Grzan [0009] lines 1-9) and, depending on a detection of a breach of the safety area by the monitoring device, (“The present invention is a machine guarding system that generally includes a switch mat in electrical communication with a machine being guarded. The switch mat is adapted to be placed on a floor adjacent the machine being guarded and includes a pressure actuated switch mechanism which causes power to the machine to be terminated when a pressure is applied to the switch mat. The switch mat further includes a status indicator display disposed on a surface of the switch mat which is illuminated based on a status of the machine being guarded.” Grzan [0008] lines 1-10) also configured to at least one of change an operating state of the machine and change the operating mode of at least one light source (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22) and to trigger an alarm, (“In a preferred embodiment, the step of illuminating the indicator display of the switch mat is achieved by illuminating a plurality of first and second color light emitting diodes (LEDs). The first color light emitting diode is illuminated to indicate a safe condition of the machine work area and the second color is illuminated to indicate a dangerous condition of the machine work area. The first color light emitting diode is also illuminated when a pressure is applied to the switch mechanism and power is terminated to the machine in the work area to indicate the safe condition.” Grzan [0015] lines 1-11 wherein an alarm could be a visual alarm (specification page 6 line 22)   wherein a multiplicity of light sources which can be actuated in a spatially resolved manner is arranged on or in the surface delimiting the safety area, (Grzan fig. 4 elements 14, 14a-14b) wherein each of the light sources comprises an inactive and at least one active operating mode, wherein the operating mode of the light sources can be controlled by way of the control device, and wherein the illuminating marking is formed as multiple of the light sources in an active operating mode. (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22).

	Grzan does not appear to disclose:

to change the safety area in correspondence with a movement of the machine and to control a location of the illuminating marking, in correspondence with the changed safety area,

	However, in the same field of endeavor of robotic controls Hardegger discloses:

	“to change the safety area in correspondence with a movement of the machine and to control a location of the illuminating marking, in correspondence with the changed safety area,” (“FIG. 5 illustrates applying a dynamically adjustable safety zone 500 to a moving machine 510 in view of stationary objects 520. In this example, a TOF sensor 530 is positioned in the direction of movement shown at 540. In this example, if the machine 510 approaches the object 520 in a rapid manner (e.g., rapid defined by configuration parameter) then the safety zone 500 can dynamically and automatically be increased. If approaching at a slower speed or at a non-intrusive angle, the safety zone 500 can be decreased. As can be appreciated, other TOF sensors can be applied to the machine 510 to account for other movements and directions of motion for the machine. Similar to FIG. 4 discussed above, the TOF sensors can be mounted on irregularly shaped machines have different sizes and dimensions, where the mountings can occur in each location where a potential machine movement may occur.” Hardegger [0040] lines 1-16 wherein the TOF system uses light scattered from a laser [0055], see also fig. 5).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the movement adjustment means of Hardegger with the safety system of Grzan because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate safety area that does not negatively impact the production of the machine 
	
	Regarding claim 2 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	The securing device according to claim 1, wherein the monitoring device comprises a spatially resolving, touch-sensitive sensor systemPRELIMINARY AMENDMENTPage 4Serial Number:UnknownDkt: 3037.160US1Filing Date: Herewith with a multiplicity of sensor cells, which are arranged on or in the surface delimiting the safety area.  (“The switch mechanism 46 is operable under pressure between a closed condition and an open condition and is maintained, in this case, in the opened condition in the absence of pressure. The switch mechanism 46 can be a conventional open-style ribbon switch, as described above, which generally includes a pair of vertically spaced electrical conductors 52 enclosed in an insulative jacket 54. Compression applied to the plate member 44 transfers pressure to the insulative jacket 54 causing the pair of electrical conductors 52 to move into electrical engagement. Alternatively, the switch mechanism 46 can be a closed-type ribbon switch wherein pressure applied to the switch interrupts the electrical engagement of the contacts.” Grzan [0037] lines 1-13).

	Regarding claim 4 Grzan in view of Hardegger discloses all of the limitations of claim 2 and further discloses:

	The securing device according to claim 2, wherein each of the multiplicity of sensor cells is locally assigned at least one of the light sources.  (“FIG. 4 is a top perspective view of a sensing mat with status indicator lights formed in accordance with the present invention.” Grzan [0022] lines 1-3).

	Regarding claim 5 Grzan in view of Hardegger discloses all of the limitations of claim 2 and further discloses:

	The securing device according to claim 2, wherein the multiplicity of light sources and sensor cells are formed as combined light-sensor mats.  (“FIG. 4 is a top perspective view of a sensing mat with status indicator lights formed in accordance with the present invention.” Grzan [0022] lines 1-3).

	Regarding claim 11 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:
	
	The securing device according to claim 1, wherein the control device is also configured to change the safety area depending on a change in the operating state of the machine.  (“Once the timer 30 has timed out, voltage is removed from pin 2 of the relay K1 and the relay contacts return to their normally closed position. This action causes the applied voltage from pin 6 of the relay K1 to pin A of the relay K2 to stop, thereby de-energizing relay K2. The pulses from the 12 VDC flasher 36 are no longer present because pin 6 of the relay K2 has returned to it normally open position causing the pulses going to both the red and green LEDs 14a and 14b of the switch mat 12 to stop. Pin 1 of the relay K2, now normally closed, allows pin 4 of the relay K2 to be normally open. This action causes the reset input of the controller reset circuit 40 to make the reset circuit change from normally closed to normally open, switching +12VDC thru pin 7 of the controller 26 to energize the red LED 14a of the switch mat 12 and de-energize the green LED 14b of the switch mat. With the red LED 14b of the switch mat 12 now steadily illuminated, the switch mat indicates that the machine area 22 is now in a dangerous condition making it unsafe to enter.” Grzan [0032] lines 1-19). 

	Regarding claim 12 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:
	
	The securing device according to claim 1, wherein the control device is configured, in the event of a change to the safety area, to change at least one of the marking or the operating mode of at least one of the light sources.  (“Once the timer 30 has timed out, voltage is removed from pin 2 of the relay K1 and the relay contacts return to their normally closed position. This action causes the applied voltage from pin 6 of the relay K1 to pin A of the relay K2 to stop, thereby de-energizing relay K2. The pulses from the 12 VDC flasher 36 are no longer present because pin 6 of the relay K2 has returned to it normally open position causing the pulses going to both the red and green LEDs 14a and 14b of the switch mat 12 to stop. Pin 1 of the relay K2, now normally closed, allows pin 4 of the relay K2 to be normally open. This action causes the reset input of the controller reset circuit 40 to make the reset circuit change from normally closed to normally open, switching +12VDC thru pin 7 of the controller 26 to energize the red LED 14a of the switch mat 12 and de-energize the green LED 14b of the switch mat. With the red LED 14b of the switch mat 12 now steadily illuminated, the switch mat indicates that the machine area 22 is now in a dangerous condition making it unsafe to enter.” Grzan [0032] lines 1-19).

	Regarding claim 13 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	The securing device according to claim 1, wherein the operating mode of each of the light sources can be controlled individually by the control device. (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22).

	Regarding claim 14 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	The securing device according to claim 1, wherein the light sources can be modulated by the control unit in respect of at least one of their color, brightness or frequency.  (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22).

	Regarding claim 17 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	The securing device according to claim 1, wherein at least a subset of the multiplicity of light sources are arranged on or in light mats.  (“FIG. 4 is a top perspective view of a sensing mat with status indicator lights formed in accordance with the present invention.” Grzan [0022] lines 1-3).

	Regarding claim 18 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	Use of a device according to claim 1 to secure a safety area of a machine. (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22).

	Regarding claim 19 Grzan discloses:	

	A method for securing a safety area of a machine, wherein the method comprises the following steps: defining the safety area of the machine; actuating light sources by means of a control device, in such a way that the safety area of the machine is marked; (“If there is any entry into the machine area danger zone 22, the switch mat 12 will detect such entry and cause power to the machine 18 to be terminated. In particular, when the switch mat 12 is activated, the internal switch mechanism of the mat changes from a normally open to a closed condition, as will be described in further detail below. This causes the controller 26 to open an output circuit to the machine controls, thereby shutting the machine off. The reset circuit 40 in the controller 26 changes from normally open to normally closed, whereby the +12VDC is removed from between pin 7 of the controller and the red LED 14a of the switch mat 12, thereby turning the red LED off. On the other hand, +12VDC is now applied thru pin 9 of the controller 26, thereby turning on the green LED 14b of the switch mat 12. Thus, the green LEDs 14b of the switch mat 12 are again steadily illuminated to indicate that the machine area 22 is now safe to enter. In the same manner, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will now be off and the yellow "RESET" status indicator LED 38b will be off, but the green "SENSOR CLEAR" status indicator LED 38c will now be turned off and the "OUTPUT" status indicator LED 38d will be off.” Grzan [0034] lines 1-22) … actuating the light sources by means of the control device in such a way (“The LEDs 14a and 14b of the switch mat 12 thus illuminated in a flashing green and red pattern indicate that the machine area 22 is now in a condition that a change is about to occur. Specifically, the flashing red and green LEDs 14a and 14b of the switch mat 12 indicate an imminent change from a safe condition to a potentially dangerous condition. In this regard, the LEDs on the controller 26 may also be illuminated in a particular pattern to indicate this condition. In particular, the red "MACHINE POWER" status indicator LED 38a of the controller 26 will still be off, but the yellow "RESET" status indicator LED 38b will now be turned on, while the green "SENSOR CLEAR" status indicator LED 38c is on and the "OUTPUT" status indicator LED 38d is off.” Grzan [0031] lines 1-14). 

	Grzan does not appear to disclose:

	changing the safety area of the machine in correspondence with a movement of the machine; controlling a location of the marked safety area in correspondence with the changed safety area; and … that the changed safety area is marked.

	However, in the same field of endeavor of robotic controls Hardegger discloses:

	“changing the safety area of the machine in correspondence with a movement of the machine; controlling a location of the marked safety area in correspondence with the changed safety area; and … that the changed safety area is marked.” (“FIG. 5 illustrates applying a dynamically adjustable safety zone 500 to a moving machine 510 in view of stationary objects 520. In this example, a TOF sensor 530 is positioned in the direction of movement shown at 540. In this example, if the machine 510 approaches the object 520 in a rapid manner (e.g., rapid defined by configuration parameter) then the safety zone 500 can dynamically and automatically be increased. If approaching at a slower speed or at a non-intrusive angle, the safety zone 500 can be decreased. As can be appreciated, other TOF sensors can be applied to the machine 510 to account for other movements and directions of motion for the machine. Similar to FIG. 4 discussed above, the TOF sensors can be mounted on irregularly shaped machines have different sizes and dimensions, where the mountings can occur in each location where a potential machine movement may occur.” Hardegger [0040] lines 1-16 wherein the TOF system uses light scattered from a laser [0055], see also fig. 5).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the movement adjustment means of Hardegger with the safety system of Grzan because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate safety area that does not negatively impact the production of the machine when an object is around but allows for continued action until a critical point (Hardegger [0009-0011] ).

	Regarding claim 20 Grzan in view of Hardegger discloses all of the limitations of claim 19 but Grzan does not appear to disclose:

	dividing the safety area into at least a first and a second safety area, wherein at least part of the first safety area or at least part of a boundary of the first safety area, and at least part of the second safety area or at least part of a boundary of the second safety area is marked by the actuating light sources

	However, in the same field of endeavor of robotic controls Hardegger discloses:

dividing the safety area into at least a first and a second safety area, (“In another aspect, an industrial control system 100 is employed to monitor and control a safety zone 110. This includes the controller 120 that monitors objects 160 that approach an operating zone 130 where equipment 150 is controlled within the operating zone. A time of flight sensor 140 determines the speed or direction that the objects 160 approach the operating zone 130. A logic component 170 associated with the controller 120 is employed to automatically adjust a safety region 110 in view of the determined speed or direction of the objects 160. The controller 120 enables or disables the equipment 150 within the operating zone 130 based in part on the object entering the safety region 110. The controller 120 interacts with multiple time of flight sensors 140 to monitor multiple dimensions for the operating zone, where the dimensions include movements toward the operating zone, movements away from the operating zone, movements from above or below the operating zone, or movements to the sides or circumference of the operating zone as will be described in more detail below. The controller 120 can also monitor motion of a portion of the equipment 150 to dynamically adjust safety regions 110 within the operating zone 130 based on speed or direction of the portion of the equipment 150. The controller can interact with the machine to receive information about the machine speed, position and next movements and can check this information with the scenery or background. The controller 120 can also monitor moving equipment and dynamically adjusts the safety zone 110 as the moving equipment approaches other objects. The controller 120 can also dynamically adjust the safety region 110 based on an operating mode of a machine. It is noted that different type zones can be configured. For example, this can include a warning zone where warning is shown, a slow down zone where communication to the machine to reduce the speed, a switch off zone, and so forth. This can include a plurality of different designations and control actions depending on the configuration of the zone or zones. In another aspect, machine interactions can be determined. For example, the machine determines the TOF sensor or the controller on the area the machine is working the speed, and which movements may next occur. With this determination, the safety zone can adapted accordingly.” Hardegger [0030]) lines 1-41) wherein at least part of the first safety area or at least part of a boundary of the first safety area, and at least part of the second safety area or at least part of a boundary of the second safety area is marked by the actuating light sources.” (“As shown, the light curtain 230 defines a fixed distance 240 from the area 210. The curtains 230 must be mounted so far from the hazardous area 210, which with the maximal possible speed of a finger, arm or body, the hazardous area cannot be reached before the machine is stopped. This static arrangement must be preconfigured for worst-case movements into the area 210 which causes excess dead-space which in effect leads to inefficient use of resources and ultimately economic waste. As will be described in more detail below, the fixed distance 240 can be reduced by dynamically detecting movement toward the hazardous area 210. It is noted that in one aspect, light curtains 230 can be employed with the dynamically adjustable zones that are described herein. For instance, a light curtain direction may be employed to monitor one dimension or direction and a time of flight sensor may be employed to monitor an alternative direction. In yet another aspect, the TOF sensor may be employed as an inner control of the hazardous are 210 whereas the light curtain 230 is employed as an outer region control that merely activates the dynamic inner control. As can be appreciated, various combinations of sensors can be employed.” Hardegger [0035-0036]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the movement adjustment means and split safety area of Hardegger with the safety system of Grzan because one of ordinary skill would have been motivated to make this .

	Claims 3, 6, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grzan in view of Hardegger as applied to claim 1 above, further in view of Kawabata (US Pre-Granted Publication No. US 2010/0194583 A1 hereinafter “Kawabata”).

	Regarding claim 3 Grzan in view of Hardegger discloses all of the limitations of claim 2 and further discloses:

	The securing device according to claim 2, wherein the monitoring device is designed to detect a breach of the safety area (“A machine guarding system as defined in claim 1, further comprising a guard cage substantially surrounding the machine being guarded, said guard cage defining a machine work area and an entrance to said machine work area and said switch mat being placed at said entrance to said machine work area for detecting intrusion into said machine work area.” Grzan claim 8 lines 1-7) … value is detected within the safety area by means of the sensor system.  (“The present invention is a machine guarding system that generally includes a switch mat in electrical communication with a machine being guarded. The switch mat is adapted to be placed on a floor adjacent the machine being guarded and includes a pressure actuated switch mechanism which causes power to the machine to be terminated when a pressure is applied to the switch mat. The switch mat further includes a status indicator display disposed on a surface of the switch mat which is illuminated based on a status of the machine being guarded.” Grzan [0008] lines 1-10).

	Grzan does not appear to disclose: 

	detect a breach of the safety area when contact above a defined threshold

	However, in the same field of endeavor of robotic controls Kawabata discloses:

	“detect a breach of the safety area when contact above a defined threshold” (“Here, other than the detection sensitivity, examples of the settable detection capability include response time, a minimal detected object, and a light reception sensitivity. The response time is a setting condition corresponding to predetermined time or the time taken for a predetermined number of times of successive sensing of the object M inside the protection area A when the optical scanning type photoelectric switch 1 determines the presence of the object M inside the protection area A only after the lapse of the predetermined time or after the predetermined number of times of successive sensing. Therefore, the detection capability becomes high when the response time is short, and the detection capability becomes low when the response time is long. The minimal detected object is an object of the minimal size among objects of sizes reliably detectable by the optical scanning type photoelectric switch 1, and depends upon an optical axis density of the optical scanning type photoelectric switch 1. The detection capability becomes high when the set minimal detected object is small (the optical axis density is high), and the detection capability becomes low when the set minimal detected object is large (the optical axis density is low). For example, it is configured such that the number of optical axes for detecting an object in every scanning is set and the optical scanning type photoelectric switch 1 determines the presence of the object M inside the protection area A only after sensing the object M with the optical axes in the number not smaller than the set number, thereby making it possible to practically change the optical axis density, so as to change the detection capability. The light reception sensitivity means a gain of a light reception signal or a threshold with respect to the light reception signal. The detection capability increases by decreasing the gain or decreasing the threshold, and the detection capability decreases by decreasing the gain or increasing the threshold.” Kawabata [0211] lines 1-34).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the detection threshold of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to provide a detection means of a breach in a safety area that is not overly sensitive to any detected object in order to preserve system resources, as well as to ensure that faulty readings are not unnecessarily stopping the machine operation (Kawabata [0103]).

	  Regarding claim 6 Grzan in view of Hardegger discloses all of the limitations of claim 1 but Grzan does not appear to further disclose:

	wherein the monitoring device comprises a recording device for visually monitoring the illuminating marking of the safety area.

	However, in the same field of endeavor of robotic controls Kawabata discloses:

	“wherein the monitoring device comprises a receiving device for visually monitoring the illuminating marking of the safety area.” (“The area displaying section 85 controls the display 81, and performs an operation of visually identifiably displaying the protection area A, the added area, the deleted area, and the mismatch areas (the interpolation area and the shadow area) based upon set area information stored in the set area storing section 88. Namely, in the case of adding an area to the already set protection area A, the interpolation area is identifiably displayed with respect to the protection area A and the added area, and at that time, the interpolation area is identifiably displayed with respect to the protection area A before being addition of the added area and the interpolation area on the display 81.” Kawabata [0129] lines 1-12 wherein the controller records the history of the safety area [0232]).
 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to provide an easy to monitor means for a user to view and control machine safety features during operation (Kawabata [0087]).

	Regarding claim 8 Grzan in view of Hardegger discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the monitoring device is formed as a laser scanner.

	However, in the same field of endeavor of robotic controls Kawabata discloses:

	“wherein the monitoring device is formed as a laser scanner.”  (“As is known, the optical scanning type photoelectric switch is used to two-dimensionally scan the maximum protection area with light such as laser light and monitor scanning light reflected from the maximum protection area, thereby to monitor safety inside the area.” Kawabata [0069] lines 1-5). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the laser scanner of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to provide a high speed, high luminance light source for easy viewing and tracking of the safety area during operation of the machine (Kawabata [0078]).

	Regarding claim 10 Grzan in view of Hardegger discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the control device, in the event of a movement of the machine, is configured to change the safety area dynamically and in correspondence with the movement of the machine.  

	However, in the same field of endeavor of robotic controls Kawabata discloses:

	“wherein the control device, in the event of a movement of the machine, is configured to change the safety area dynamically and in correspondence with the movement of the machine.”  (“A plurality of protection areas A(1) to A(3) may be previously set without a muting area and the protection area A may be switched in predetermined order. FIG. 33 is an example for explaining an example to which such switching is applied. The optical scanning type photoelectric switch 1 may be previously installed on the front end of a truck 130 that self-travels along a decided passage inside a factory or the like, and the protection area A(1) to A(3) are switched corresponding to the state of a passage 131. In this case, when it is assumed that three protection areas A(1) to A(3) are set, the order of switching of these protection areas A(1) to A(3) may be allowed to be previously set in concert with an input signal from the truck 130 (an operation of the truck 130). In this example of FIG. 33, the order of switching of the protection area A is set to "A(1).fwdarw.A(2).fwdarw.A(3).fwdarw.A(1)", and this switching of the protection area A may be allowed to be set so as to be executed based upon, for example, a signal from the truck 130 in conjunction with orientations of tires of the truck 130.” Kawabata [0192] lines 1-18).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the laser scanner of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to update the safety area depending on the status of the machine, and also change the detection capability sensitivity depending on the situation the machine is encountering (Kawabata [0211] and [0192]).

	Regarding claim 15 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

The securing device according to claim 1… is marked by the illuminating marking. (“The present invention is a machine guarding system that generally includes a switch mat in electrical communication with a machine being guarded. The switch mat is adapted to be placed on a floor adjacent the machine being guarded and includes a pressure actuated switch mechanism which causes power to the machine to be terminated when a pressure is applied to the switch mat. The switch mat further includes a status indicator display disposed on a surface of the switch mat which is illuminated based on a status of the machine being guarded.” Grzan [0008] lines 1-10). 

	Grzan does not appear to disclose: 

	wherein the control device is also configured to divide the safety area into at least a first and a second safety area, and wherein at least part of the first safety area or at least part of a boundary of the first safety area, and at least part of thePRELIMINARY AMENDMENTPage 6 Serial Number:UnknownDkt: 3037.160US1Filing Date: Herewithsecond safety area or at least part of a boundary of the second safety area

	However, in the same field of endeavor of robotic controls Kawabata discloses:
	
	“wherein the control device is also configured to divide the safety area into at least a first and a second safety area, and wherein at least part of the first safety area or at least part of a boundary of the first safety area, and at least part of thePRELIMINARY AMENDMENTPage 6 Serial Number:UnknownDkt: 3037.160US1Filing Date: Herewithsecond safety area or at least part of a boundary of the second safety area” (“On the other hand, as for the individual setting of the safety function with respect to each of a plurality of output systems, the setting is effective in a safety apparatus capable of detecting a position of the object M such as the optical scanning type 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the laser scanner of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to break the safety area into sections that allow for different severity levels of the system, such as a warning area and a protection area having different responses to detected objects (Kawabata [0069-0070]).

	Regarding claim 16 Grzan in view of Hardegger discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein at least two different safety areas or safety levels of a safety area that are disjunct, nested one inside the other or overlapping are marked by at least one of different colors, different brightnesses and different frequencies of the light sources.  

	However, in the same field of endeavor Kawabata discloses:

	“wherein at least two different safety areas or safety levels of a safety area that are disjunct, nested one inside the other or overlapping (Kawabata fig. 1 warning and protection area) are marked by at least one of different colors, different brightnesses and different frequencies of the light sources.”  (“FIG. 42 is a diagram for explaining an example of control where the light projection period is made different between the adjacent optical scanning type photoelectric switches, so as to prevent interference;” Kawabata [0054] lines 1-5 fig. 42).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the laser scanner of Kawabata with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to break the safety area into sections that allow for different severity levels of the system, such as a warning area and a protection area having different responses to detected objects (Kawabata [0069-0070]).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grzan in view of Hardegger and Kawabata as applied to claim 6 above, further in view of Kare (Foreign Patent No. EP3298431 A1 hereinafter “Kare”).

	Regarding claim 7 Grzan in view of Hardegger and Kawabata discloses all of the limitations of claim 6 but does not appear to further disclose:

wherein the monitoring device is designed to detect a breach of the safety area when at least a predefined number of the light sources marking the safety area are not detected by the recording device.

	However, in the same field of endeavor of robotic controls Kare discloses: 

	“wherein the monitoring device is designed to detect a breach of the safety area when at least a predefined number of the light sources marking the safety area are not detected by the recording device.”  (“In some cases, a "light curtain" is used to detect objects moving in proximity to a high-flux power beam. The light curtain includes one or more light sources {i.e., emitters) arranged around a high-flux power beam transmitter to direct light across a gap towards one or more detectors arranged around the power beam receiver. The light curtain also includes a control circuit that provides a binary (e.g., "go/no-go") output. The control circuit provides a "go" output if each detector in the light curtain is illuminated by a light source. The control circuit provides a "no-go" output if light is blocked from reaching one or more detectors, which will happen when an opaque object such as a human hand enters the area between the light source and the light detector.” Kare [0013-0014] lines 1-8).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the light blocking of Kare with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to provide a simple line of sight type sensor for detecting an obstacle in a safety area in order to alter machine behavior (Kare [0038]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grzan in view of Hardegger as applied to claim 1 above, further in view of Kare (Foreign Patent No. EP3298431 A1 hereinafter “Kare”).

	Regarding claim 9 Grzan in view of Hardegger discloses all of the limitations of claim 1 and further discloses:

	The securing device according to claim 1,PRELIMINARY AMENDMENTPage 5 Serial Number:UnknownDkt: 3037.160US1 wherein the light sources are arranged on or in the surface regularly (“FIG. 4 is a top perspective view of a sensing mat with status indicator lights formed in accordance with the present invention.” Grzan [0022] lines 1-3) …

	Grzan does not appear to disclose:

	and close-meshed with a maximum spacing of 10 cm.

	However, in the same field of endeavor of vehicle controls Kare discloses:

	“and close-meshed with a maximum spacing of 10 cm.” (“In some embodiments, the light curtain includes emitters 1 12 having different colors of light emitting diodes (LEDs). For example, in the upper embodiment of FIG. 1, a light curtain consists of a repeating row of LEDs: red (R), green (G), blue (B), red, green, blue, and so on. Only some of the colored LEDs are illustrated in FIG. 1 for simplicity. The detectors 1 14 in the upper embodiment are correspondingly filtered based on the wavelength (i.e., color) of the expected emitter light signal. In the illustrated case, if each emitter 1 12 is spaced 3.3 centimeters (cm) apart, then each detector 1 14 can distinguish between same-colored emitters 1 12 that are spaced 10 cm apart. That is, each detector 1 14 will respond to a directly opposite emitter 1 12 emitting a same color, but the detector 1 14 will not respond to an adjacent emitter 1 12 of a different color, and the detector 1 14 will not receive a signal from a same color emitter 1 12 that is 10 cm away from directly opposite due to the ease of directionally aiming the emitters 1 12 toward corresponding detectors 1 14. More or fewer colors could certainly be implemented, however, in the present example, by selecting three colors, the emitters 1 12 and detectors 1 14 can be spaced about 3.3 cm apart (10 cm / 3 colors = 3.3 cm/color), and therefore, the guard beam will reliably detect obstacles as small as about 4 cm.” Kare [0102] lines 1-13).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the light distancing of Kare with the safety system of Grzan and Hardegger because one of ordinary skill would have been motivated to make this modification in order to provide an optimal spacing for the lighting elements to interact with expected emitters without interfering with other emitters (Kare [0102]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5880954 A discloses a real time safety control system
US 6243011 B1 discloses a dynamic light activated safety system 
US 20020125435 A1 discloses a method for detecting objects in a safety area
US 20030024421 A1 discloses a light activated dynamic safety system 
US 20130201292 A1 discloses a dynamic light curtain for safety area 
US 20170246329 A1 discloses a moving location for a disinfecting light to disinfect an area
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/K.T.J./Examiner, Art Unit 3664         

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664